Citation Nr: 0420481	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-01 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1969 to March 1971 and 
subsequently served in the National Guard duty.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the RO.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



REMAND

There is evidence reflecting that the veteran's hearing loss 
underwent some changes between enlistment and separation in 
March 1971.  Subsequently, he served with the New York 
National Guard and has been employed in law enforcement.  

The Board emphasizes that the veteran had service in the 
Republic of Vietnam and received several awards and 
decorations.  It is likely, therefore, that he was exposed to 
excessive noise in service.  There is also medical evidence 
linking his hearing problems to noise exposure in service.  

However, the RO failed to have the veteran examined.  Thus, 
due to this failure on the part of the RO to assist the 
veteran, appellate review of the case must delayed in order 
to schedule the veteran for a VA audiologic examination to 
determine the nature and likely etiology of the claimed 
hearing impairment.  

The RO must ensure that the mandates of VCAA have been met in 
this case.  

The case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must send the veteran a 
letter outlining the provisions of VCAA 
to include his and VA's respective 
responsibilities as to furnishing 
evidence as well as his right to a one-
year response period.  

2.  The RO must schedule a VA audiologic 
examination to determine the nature and 
likely etiology of the claimed bilateral 
hearing loss and tinnitus.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All indicated testing 
should be performed in this regard.  
Based on his/her review of the case, the 
examiner should opine as to whether the 
veteran has a hearing disability and 
tinnitus due to disease or injury that 
was incurred in or aggravated by service.  
A rationale for all opinions and 
conclusions must be provided.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


